DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	Claims 6 and 16 objected to as being dependent upon a rejected base claim, but may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 contains allowable subject matter because Chun, Seol, Park, Chae, Jeoung, and Choi do not teach detect that the foldable housing is unfolded to the first angle from the fully folded state while the music file is playing back; display, on at least the partial area of the first display, a third GUI showing a list of a plurality of music files including the music file; detect that the foldable housing is unfolded to the second angle; and scroll the list displayed in the third GUI.
Claim 16 contains limitations similar to the ones recited in claim 6.  Therefore, claim 6 contains allowable subject matter for the same reasons given above regarding claim 6.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


III.	Claims 3 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
	Claim 3 recites “remove the second GUI from the first display” in line 2.  It is unclear what is meant by the phrase “remove the second GUI from the first display” because claim 3 and claim 1 do not earlier recite that the second GUI is displayed on the first display.  The limitation renders the claim indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  
	For purposes of examination, the examiner will treat the following quotation from claim 1 “remove the second GUI from the first display” as “remove the second GUI from the display”.
Claim 13 recites “remove the second GUI from the first display” in line 2.  It is unclear what is meant by the phrase “remove the second GUI from the first display” because claim 13 and claim 11 do not earlier recite that the second GUI is displayed on the first display.  The limitation renders the claim 
For purposes of examination, the examiner will treat the following quotation from claim 1 “remove the second GUI from the first display” as “remove the second GUI from the display”.
The following prior art rejection is made based on the best possible interpretation of the claim language in light of the above rejections under 35 U.S.C. 112(b) for indefiniteness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

IV.	Claims 1, 3, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2017/0229100 A1) in view of Park et al. (US 2004/0214612 A1).
Regarding claim 1 Chun teaches an electronic device (100, Fig. 1) comprising: a foldable housing including a first surface and a second surface opposite to the first surface (see paragraph [0041] and Fig. 2 & Fig. 3, a portable device including first body, a second body, and a third body, the first body, the second body, and the third body can be implemented as a single integrated structure reads on a foldable housing including a first surface and a second surface opposite to the first surface); a first display disposed on the first surface and configured to be flexible (see paragraphs [0042] & [0044] and Fig. 2 & Fig. 3), display unit can display images in at least one area of a first display area of the first body and this reads on a first display disposed on the first surface and configured to be flexible); a second display disposed on at least a partial area of the second surface (see paragraphs [0042] & [0044] and Fig. 2 & Fig. 3), display unit can display images in at least one area of a second display area of the second body and this reads on a second display disposed on the second surface and configured to be flexible); and a processor (150, Fig. 1) disposed inside the foldable housing (see paragraph [0042]), wherein the processor is configured to: detect that the foldable housing is unfolded to a first angle from a fully folded state (see paragraph [0067] and Fig. 5A, the portable device detects that the folding angle between the first body and the third body is changed to a first folding angle 430 and this reads on detect that the foldable housing is unfolded to a first angle from a fully folded state), display a first graphic user interface (GUI) associated with a first application (e.g. 410, Fig. 5A) on at least a partial area of the first display (see paragraphs [0062] & [0067] and Fig. 5A, visual information corresponding to information related to the first application 410 is displayed when the portable device is at first folding angle 430 and this reads on display a first graphic user interface (GUI) associated with a first application on at least a partial area of the first display); detect that the foldable housing is unfolded to a second angle greater than the first angle (see paragraph [0067], the portable device can detect that the folding angle between the first body and third body is changed to a second folding angle 440 reads on detect that the foldable housing is unfolded to a second angle greater than the first angle), display a second GUI associated with a second application (see paragraphs [0067] – [0068], partial display area 330 displaying magnified second event 350 at second folding angle 440 reads on display a second GUI associated with a second application).
Chun does not specifically teach executing the second application when the foldable housing is folded back into the fully folded state.
Park teaches executing the second application when the foldable housing is folded back into the fully folded state (see paragraph [0038] and Fig 3A & 3B, second display section 162 is activated and displays a menu when the device is folded closed and this reads on executing the second application when the foldable housing is folded back into the fully folded state).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the electronic device in Chun adapt to include executing the second application when the foldable housing is folded back into the fully folded state because it would allow for rapid selection of menu or application for display (see Park, paragraph [0003]).
Regarding claim 3 Park teaches wherein the processor is further configured to provide a visual effect to remove the second GUI from the first display (e.g. display section 162) when the foldable e.g. fully open) (see paragraph [0038], a display section 161 (see Fig. 3B) is activated when the mobile terminal is open and the display section 162 (see Fig. 3A) including display menu is activated when the mobile device is closed.  This indicates that the display section 162 is not active when the mobile device is open and reads on providing a visual effect to remove the second GUI from the first display when the foldable housing is unfolded to more than a specified threshold angle).
Regarding claim 11 Chun teaches a method of an electronic device (100, Fig. 1) (see paragraph [0041] and Fig. 1), the method comprising: detecting that the electronic device is unfolded to a first angle from a fully folded state (see paragraph [0067] and Fig. 5A, the portable device detects that the folding angle between the first body and the third body is changed to a first folding angle 430 and this reads on detecting that the electronic device is unfolded to a first angle from a fully folded state), displaying a first graphic user interface (GUI) associated with a first application (e.g. 410, Fig. 5A) on at least a partial area of a first display of the electronic device (see paragraphs [0062] & [0067] and Fig. 5A, visual information corresponding to information related to the first application 410 is displayed when the portable device is at first folding angle 430 reads on displaying a first graphic user interface (GUI) associated with a first application on at least a partial area of a first display of the electronic device); detecting that the electronic device is unfolded to a second angle greater than the first angle (see paragraph [0067], the portable device can detect that the folding angle between the first body and third body is changed to a second folding angle 440 reads on detecting that the electronic device is unfolded to a second angle greater than the first angle), displaying a second GUI associated with a second application (see paragraphs [0067] – [0068], partial display area 330 displaying magnified second event 350 at second folding angle 440 reads on display a second GUI associated with a second application).
Chun does not specifically teach executing the second application when the foldable housing is folded back into the fully folded state.
second display section 162 is activated and displays a menu when the device is folded closed and this reads on executing the second application when the foldable housing is folded back into the fully folded state).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the electronic device in Chun adapt to include executing the second application when the foldable housing is folded back into the fully folded state because it would allow for rapid selection of menu or application for display (see Park, paragraph [0003]).
Regarding claim 13 Chun, Park, and Seol teach limitations as recited in claim 3 and therefore claim 13 is rejected for the same reasons given above.

V.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2017/0229100 A1) in view of Park et al. (US 2004/0214612 A1) and Seol et al. (US 2018/0260803 A1).
Regarding claim 2 Chun and Park teaches the electronic device of claim 2 including wherein the processor is further configured to receive a first user input while the second GUI is displayed when the foldable housing is unfolded at the second angle (see Chun, paragraph [0080] and Fig. 10, the portable device can display the second visual information 420 in display area 330, the portable device can detect a control input selecting the second visual information 420 and this reads on wherein the processor is further configured to receive a first user input while the second GUI is displayed when the foldable housing is unfolded at the second angle) and except for a fingerprint recognition sensor arranged outside the foldable housing, the first user input including at least one of a touch input received on at least a partial area of the second GUI, a touch input received on the second display, or an input received on the fingerprint recognition sensor.
detecting touch input on touch screen 151 to perform fingerprint recognition reads on a fingerprint recognition sensor arranged outside the foldable housing), the user input including at least one of a touch input received on at least a partial area of the second GUI, a touch input received on the second display, or an input received on the fingerprint recognition sensor (see Seol, claim 1 and claim 19, causing the touch screen to display a first and second payment card information when the fingerprint is authenticated and/or a drag touch is received reads on wherein the user input including at least one of a touch input received on the second display, or an input received on the fingerprint recognition sensor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the Chun and Park combination adapt to include a fingerprint recognition sensor arranged outside the foldable housing, the first user input including at least one of a touch input received on at least a partial area of the second GUI, a touch input received on the second display, or an input received on the fingerprint recognition sensor because it would make the electronic device more user friendly by increasing the functionality and security (see Seol, paragraphs [0005] – [0006]).
Regarding claim 12 Chun, Park, and Seol teach limitations as recited in claim 2 and therefore claim 12 is rejected for the same reasons given above.

VI.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2017/0229100 A1) in view of Park et al. (US 2004/0214612 A1) and Seol et al. (US 2018/0260803 A1).
Regarding claim 4 Chun and Park teach the electronic device of claim 2 including display, on a second display when the foldable housing is folded into the fully folded state (see paragraph [0038] and Fig 3A & 3B, second display section 162 is activated and displays a menu when the device is folded closed and this reads on display, on a second display when the foldable housing is folded into the fully folded state) and except for wherein the second application is a payment application, wherein the second GUI includes card images corresponding a plurality of cards registered in the payment application, and wherein the processor is further configured to display, on the second display, at least a portion of a card image selected by the first user input from the card images.
Seol teaches an application that is a payment application (see claim 19, causing a touch screen to display payment card information reads on an application that is a payment application), wherein a user interface includes card images corresponding a plurality of cards registered in the payment application (see claim 19 and Fig. 8C, cause the touch screen to display first payment card information and second payment card information reads on a user interface includes card images corresponding a plurality of cards registered in the payment application), and wherein the processor is further configured to display, on the second display, at least a portion of a card image selected by the first user input from the card images (see claim 19 and Fig. 8C, cause the touch screen to display first payment card information when the fingerprint is authenticated and cause the touch screen to display second payment card information when a drag touch is received reads on wherein the processor is further configured to display, on the second display, at least a portion of a card image selected by the first user input from the card images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second application in the Chun and Park combination adapt to include a payment application, wherein the second GUI includes card images corresponding a plurality of cards registered in the payment application, and wherein the processor is further configured to display, on the second display, at least a portion of a card image selected by the first user input from the card images because it would make the electronic device more user friendly by increasing the functionality and security (see Seol, paragraphs [0005] – [0006]).


VII.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2017/0229100 A1) in view of Park et al. (US 2004/0214612 A1) and Choi (US 2010/0218663 A1).
Regarding claim 5 Chun and Park teaches the electronic device of claim 2 including executing a second application, and display, on the second display, at least part of the information associated when the foldable housing is folded into the fully folded state (see paragraph [0038] and Fig 3A & 3B, second display section 162 is activated and displays a menu when the device is folded closed and this reads on executing a second application, and display, on the second display, at least part of the information associated when the foldable housing is folded into the fully folded state) and except for wherein the second application is a music application, wherein the second GUI displays information associated with a music file, and wherein the processor is further configured to: play back the music file when the second application is executed.
Choi teaches wherein the second application is a music application, wherein the second GUI displays information associated with a music file, and wherein the processor is further configured to: play back the music file when the second application is executed (see paragraphs [0052] – [0057] and Fig. 2 & Fig. 4A & 4B, music playback executed according to a command through the touch screen including using a touch screen to execute play of a selected music file reads on wherein the second application is a music application, wherein the second GUI displays information associated with a music file, and wherein the processor is further configured to: play back the music file when the second application is executed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second application in the Chun and Park combination adapt to 
Regarding claim 15 Chun, Park, and Choi teach limitations as recited in claim 5 and therefore claim 15 is rejected for the same reasons given above.

VIII.	Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2017/0229100 A1) in view of Park et al. (US 2004/0214612 A1) and Chae et al. (US 2015/0215447 A1).
Regarding claim 7 Chun and Park teach the electronic device of claim 2 except for wherein the second application is a contact application, and wherein the second GUI displays information about a plurality of contacts registered in the contact application.
Chae teaches an application that is a contact application (see paragraphs [0083] – [0084] & [0090] and Fig. 6, menus of the mobile terminal display a target for a phone call menu, wherein the object 415 is an entry in the phonebook and this reads on an application that is a contact application), and wherein the second GUI displays information about a plurality of contacts registered in the contact application (see paragraphs [0083] – [0084] & [0090] and Fig. 6, menus of the mobile terminal display a target for a phone call menu, wherein object(s) 414, 415 are entries in the phonebook and this reads on second GUI displays information about a plurality of contacts registered in the contact application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second application Chun and Park combination adapt to include a contact application, and wherein the second GUI displays information about a plurality of contacts 
Regarding claim 8 Chae teaches initiating a call with a contact selected by the first user input from the plurality of contacts when the second application is executed (see paragraphs [0083] – [0084] & [0090] – [0091] and Fig. 6, the first menu icon 415 is touched and selected from the displayed menu icons, a phone call is tried to a contact of the selected object and this reads on initiating a call with a contact selected by the first user input from the plurality of contacts when the second application is executed).
Regarding claim 9 Chae teaches display information about the plurality of contacts (414 & 415, Fig. 6) on the second display when the second application is executed (see paragraphs [0087] and Fig. 6, when icon 432 on screen 6-1 is selected, the second folder is activated and objects 415 and 415 belonging to a second folder are displayed and this reads on display information about the plurality of contacts on the second display when the second); receive a second user input for selecting a contact from the plurality of contacts whose information is displayed on the second display (see paragraph [0090] and Fig. 6, the first menu item is selected and a phone call is tried to a contact of the selected object 415 and this reads on receive a second user input for selecting a contact from the plurality of contacts whose information is displayed on the second display); and initiate a call with the selected contact in response to the second user input (see paragraph [0090] and Fig. 6, the first menu item is selected and a phone call is tried to a contact of the selected object 415 and this reads on initiate a call with the selected contact in response to the second user input).
Regarding claim 17 Chun, Park, and Chae teach limitations as recited in claim 7 and therefore claim 17 is rejected for the same reasons given above.
Regarding claim 18 Chun, Park, and Chae teach limitations as recited in claim 8 and therefore claim 18 is rejected for the same reasons given above.


IX.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2017/0229100 A1) in view of Park et al. (US 2004/0214612 A1) and Jeoung (US 2016/0132292 A1).
Regarding claim 10 Chun and Park teaches the electronic device of claim 2 except wherein the second application is a voice recording application, wherein the second GUI includes a GUI object representing a voice recording state, and wherein the processor is further configured to start voice recording when the second application is executed.
Jeoung teaches wherein the second application is a voice recording application, wherein the second GUI includes a GUI object representing a voice recording state, and starting voice recording when the second application is executed (see paragraph [0060] and Fig. 3 & Fig. 6, when the recording button 187-4 is selected by a user, an interface including a recording button 187-10 is displayed, wherein the user selects the recording button, the terminal may start to record the voice of the user and this reads on wherein the second application is a voice recording application, wherein the second GUI includes a GUI object representing a voice recording state, and starting voice recording when the second application is executed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second application Chun and Park combination adapt to include a voice recording application, wherein the second GUI includes a GUI object representing a voice recording state, and wherein the processor is further configured to start voice recording when the second application is executed because such voice recording applications are well-known and allow for a more functional and user friendly electronic device (see Jeoung, paragraphs [0004] – [0005]).
Regarding claim 20 Chun, Park, and Chae teach limitations as recited in claim 10 and therefore claim 20 is rejected for the same reasons given above.

Conclusion
X.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shin Patent No.: US 10,254,863 B2 discloses a mobile terminal with folding display.
Kilpatrick, II et al. Patent No.: US 8,803,816 B2 discloses multi-fold mobile device with configurable interface.
Tanabe et al. Patent No.: US 10,491,740 B2 discloses electronic device and control method having fingerprint detection features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON J MILLER/               Primary Examiner, Art Unit 2647                                                                                                                                                                                         
March 4, 2021